Saxe, J. (dissenting in part).
It is astonishing that our rules of evidence have been employed to dismiss the lawsuit of a child who indisputably was hit in the head and rendered temporarily unconscious or semiconscious by a large chunk of falling ceiling, who has since that time suffered a variety of symptoms—sharp, throbbing headaches as well as back and neck pain—and has displayed memory impairments and an inability to focus and pay attention. According to a qualified neuropsychologist, testing has shown various forms of “clinically significant cognitive deficits” that are indicative of, or consistent with, closed-head brain injury. Yet, because this clinician did not indicate in his report how he arrived at the conclusion that the injury he found had been caused by defendant’s negligence, the trial court granted defendant’s in limine motion to preclude him from testifying and dismissed plaintiffs’ action. The majority does not challenge the evidentiary ruling, disagreeing instead only with the dismissal and concluding that plaintiffs should have been given more time to obtain another expert’s opinion. However, I take issue with the preclusion of the expert’s testimony. Under these circumstances, the question of whether the expert may properly offer his opinion both as to the presence of brain injury and as to the causation of that injury should have been left to trial.
Furthermore, the timing of the motion and decision are shocking; at the end of the court day following the completion of jury selection and pretrial proceedings on March 26, 2007, plaintiffs’ counsel was presented with this thoroughly prepared motion in limine including 15 exhibits and a legal analysis that had to be responded to immediately. He was required to counter the legal analysis, without even time to collect and submit any relevant exhibits, such as any deposition testimony, perhaps by the child or his mother, setting forth their firsthand experience or observations of the nature and extent of the changes in Tyrone since the accident. The record on appeal is appallingly one-sided, essentially consisting of the pleadings, defendant’s submissions on its motion, and the in-court colloquy, with plaintiffs’ opposition limited to a two-page “Brief in Opposition.”
Defendant’s motion in limine to preclude the testimony of plaintiffs’ expert should not have been granted in any respect. While I agree with my colleagues that the judgment in defendant’s favor should be vacated and the matter remanded, I would reverse the ruling in its entirety so as to permit the testimony of plaintiffs’ expert without limitation.
*54Facts
On June 16, 2001, plaintiff Tyrone Guzman, then age 11, was struck in the head and neck by a falling chunk of the bathroom ceiling. He was found by his mother supine on the floor in a semiconscious state with ceiling plaster debris all around him. He indicated that his back and neck hurt. A cervical spine X ray and CT scan were taken, and their results were reported to be negative. Plaintiff was discharged from the hospital approximately three hours after he arrived, at which time he was ambulatory and alert; he was given follow-up instructions for head injury.
Apparently—although, because of the state of the record, this can only be asserted based upon multiple hearsay gleaned from reports submitted by defendant as exhibits—Tyrone was given little to no follow-up care in the months that followed. Notably, however, he was from that time on excused from gym classes, indicating that all was not well with him physically. A number of the reports mention that throughout the months that followed Tyrone suffered from frequent sharp and throbbing headaches, sometimes with blurred vision, for which he was treated with Tylenol unless the pain was so severe as to cause him to cry, at which point he would be given Motrin. He also reported experiencing dizziness, even from merely bending over to tie his shoes, along with other ongoing problems such as the neck and back pain.
In early 2002, Tyrone was sent for follow-up care to Neuro Care Associates, where he apparently received physical therapy, including a program of muscular relaxation, focused deep breathing and “muscle awareness techniques.” However, it appears—again, through hearsay—that his treatment was discontinued due to “transportation difficulties.” Testing in March 2002 revealed a normal EEG and normal brainstem auditory evoked response, although a needle electromyography of the cervical spine and related upper limbs suggested the presence of soft tissue injury.
In September 2002, upon his attorney’s referral, Tyrone was examined by Dr. Joseph Waltz, a neurologist. In the “Impression” section of his report, dated October 8, 2002, Dr. Waltz stated that plaintiff suffered from post-traumatic headaches, cervical radiculopathy, and lumbosacral radiculopathy.
In October 2002, plaintiffs commenced this negligence action against defendant, the owner of the premises in which the accident occurred. On June 17, 2004, plaintiffs’ counsel had Ty*55rone examined by Elkhonon Goldberg, Ph.D., a board-certified neuropsychologist whose main area of expertise is disorders due to traumatic brain injury. Dr. Goldberg reviewed information provided by Tyrone and his mother, and conducted an extensive battery of neuropsychological tests. It is worth mentioning that Dr. Goldberg reported that during the battery of tests, Tyrone began to experience headaches and vomited, and he also became quite somnolent at one point.
From the results of his testing Dr. Goldberg concluded:
“The documented neuropsychological pattern is consistent with the history of head trauma and indicates a clinically significant cerebral dysfunction with a particular impact of the left hemisphere.
“It is my professional opinion that the accident suffered in 2001 is the direct and proximal cause of the cognitive deficit documented in this evaluation. Given the amount of time elapsed since the accident, a long-term, permanent cognitive deficit is likely to persist and it will continue to interfere with Tyrone’s education . . . since it affects language, the primary medium of any educational process; as well as attention, the primary prerequisite of any successful educational process.”
A repeat neuropsychological evaluation was performed by Dr. Goldberg on October 24, 2006, and in his follow-up report Dr. Goldberg reviewed the battery of tests performed on Tyrone and the nature of the cognitive deficits he found. He reaffirmed his prior conclusion that Tyrone displayed cerebral dysfunction consistent with the head trauma.
Plaintiffs’ supplemental bill of particulars indicates that Tyrone’s injuries included impairments in memory, attention, concentration, and communication skills, although the sparse record contains no submission from Tyrone’s mother, teachers, or others with a long-term relationship with him, as to their observations regarding this claim of deterioration of his mental capabilities since the accident.
Plaintiffs’ CPLR 3101 (d) response designating Dr. Goldberg as their expert, to testify as to Tyrone’s cognitive deficits, the consequences of those deficits, and the causation of those deficits, was served on January 16, 2007. In an addendum dated January 25, 2007 and served on January 29, 2007, Dr. Goldberg challenged the assessment of defendant’s *56expert neurologist, Dr. David Kaufman, who had concluded that Tyrone displayed no objective signs of cognitive impairment. Dr. Goldberg questioned the validity of Dr. Kaufman’s assessment by asserting that “a neurological evaluation contains only a very brief and cursory assessment of cognition and is neither intended nor capable of providing a comprehensive assessment of cognitive function or dysfunction.” He also responded to the contention that Tyrone had the same cognitive deficits prior to the accident, as evinced by earlier school assessments, with the explanation that Tyrone’s pre-accident difficulties in school related to “behavioral dyscontrol and emotional dysregulation,” while his cognitive language and memory functions at that time were within normal range. In contrast, his present difficulties, post-accident, implicated problems with verbal memory, language and attention. He added that although measurements of Tyrone’s IQ before and after the accident were similar, the WISC IQ tests that were used “are notoriously weak in measuring attention and are particularly inadequate for measuring memory. Therefore, they are not sensitive to the kind of deficit that characterizes [Tyrone’s] cognitive impairment and would not have been able to document any changes in his attention and particularly in his memory.”
Defendant then obtained an additional opinion of another neurologist, Dr. William Head, on February 7, 2007. Dr. Head reviewed all the available records, along with Dr. Goldberg’s reports, and came to conclusions similar to those of Dr. Kaufman, albeit in much greater detail.
When the case was set for trial on March 26, 2007, following jury selection, the court considered various oral applications, such as a request for a missing witness charge and a request for a ruling that defendant’s two experts would provide cumulative testimony. Then, defendant made what it characterized as an in limine motion, for which it had prepared formal written papers, to preclude the testimony of plaintiffs’ expert, Dr. Goldberg.
That same day, the trial court reviewed the papers submitted by defendant’s counsel, heard argument, and indicated its agreement with defendant’s position; then, explaining that it viewed the motion as dispositive, it put the matter over to the next morning to give plaintiffs’ attorney time to counter the arguments “on the limited issue of whether or not Doctor Goldberg, a [Ph.D.] psychologist^] is qualified to testify as to the causa*57tion of the deficits that he found in the plaintiff Tyrone Guzman.”
The next day, plaintiffs’ counsel emphasized in his argument that a neuropsychologist is qualified to offer an opinion regarding brain injury, while the trial court countered that such an expert may testify only as to the effects of a brain injury, but not as to the existence of a brain injury, where there is no medical evidence establishing such brain injury. It concluded that Dr. Goldberg was precluded from testifying as to the cause of the deficits he found, in the absence of objective medical evidence of brain injury. It then dismissed the action in its entirety on the ground that without the expert’s testimony as to causation, plaintiffs could not make out a prima facie case.
Analysis
In holding that the trial court’s ruling should be modified, the majority explains that the court’s decision was proper to the extent that Dr. Goldberg’s testimony lacked a sufficient evidentiary foundation. That is, it holds that there is nothing in' the record permitting Dr. Goldberg to causally connect the results of his testing with the incident of June 2001. It asserts that plaintiffs have failed to identify any procedures employed by Dr. Goldberg that would enable him to offer a reliable causation opinion based on accepted methodology, or to identify any evidence permitting him to state, within “accepted standards of reliability,” that Tyrone’s cognitive deficits are the result of the June 2001 incident, as opposed to some other incident(s) or some nontraumatic causes.
As the majority recognizes, Dr. Goldberg is certainly qualified to render an opinion that the type and extent of cognitive impairment indicated by his interpretation of the test results are consistent with traumatic brain injury. It nevertheless concludes that Dr. Goldberg lacked a basis to support his conclusion that it was this particular incident that caused the injury resulting in the observed impairments. Indeed, it assumes an absence of any other witness competent to establish the nexus between the 2001 incident and the injury.
I fail to understand why dismissal at this juncture was considered appropriate on this reasoning. First of all, the court did not consider the possibility of seeking testimony by Dr. Goldberg before deciding this purported “in limine” motion, so of course it had no evidence as to the science he employed. *58Therefore, it is not surprising that the record fails to establish that which the majority demands, namely, an explanation of the “procedures actually employed by [Dr. Goldberg] that would enable him to offer a reliable causation opinion based on accepted methodology.”
Second, it was not proper to preclude Dr. Goldberg’s expected testimony based upon the lack of an “objective medical foundation” for the claim of traumatic brain injury. That Tyrone’s claimed traumatic brain injury was not established through a positive CT scan does not establish as a matter of law the nonexistence of any such injury. There is no reason Dr. Goldberg should not be permitted to testify that the presence of brain injury may be deduced from the results of the tests he performed. Defendant, in its motion papers presented to the trial court, relied upon Toure v Avis Rent A Car Sys. (98 NY2d 345, 350 [2002]), in which the Court of Appeals focused on the need of “objective medical proof’ for a plaintiff “to meet the ‘serious injury’ threshold under the No-Fault Law” (emphasis added). That case focused entirely and solely on the No-Fault Law. It does not preclude a plaintiff in a personal injury action from establishing the existence of traumatic brain injury through results of neuropsychological testing combined with observations of people who know the plaintiff as to alterations in him since the accident.
Of course, an expert may not testify to a conclusion which assumes material facts that are not supported by the evidence (Cassano v Hagstrom, 5 NY2d 643, 646 [1959]). But, notably, in Cassano it was at the close of the plaintiff’s case that the trial court determined that the expert had assumed facts that were not established by the evidence. Dr. Goldberg should not be faulted for failing to explain his reliance on certain facts when he was never given the opportunity to testify as to the facts on which he based his conclusion. Third, as to proving that the claimed injury was caused by the ceiling collapse, that connection may be made by others linking perceived alterations in Tyrone’s cognitive function to the date of the accident. Yet plaintiffs did not even have the opportunity to present evidence from people who knew Tyrone well and may have observed pronounced alterations in his skills and abilities following the 2001 accident, which evidence could also have supported the conclusion that the observed cognitive deficits were causally related to the accident.
*59The suggestions that Tyrone had cognitive problems even before the 2001 incident, and that his cognitive problems could have been caused by accidents other than the 2001 incident, are valid and viable grounds for challenging the opinion of Dr. Goldberg. But, these challenges go to the weight of his proposed testimony, not its admissibility. By the same token, the defense should not be permitted to establish an absence of evidence of a causative link between the accident and Tyrone’s post-accident cognitive deficits simply by claiming that testimony by Tyrone’s mother must necessarily be fatally flawed.
It should go without saying that the preclusion of Dr. Goldberg’s opinion may not be appropriately attributed to the fact that Tyrone was so unlucky as to be subjected to several, rather than merely one, incident potentially causing him injury. True, plaintiffs must establish that the injury was caused, in whole or in part, “by a cause for which the defendant was responsible” (Bernstein v City of New York, 69 NY2d 1020, 1022 [1987] [citation and internal quotation marks omitted]). But, both the facts and the posture of the present case are widely different from those in Bernstein. It is one thing to dismiss a complaint upon review of a trial record and a conclusion that there is no evidence supporting the factual conclusion the jury had to reach to justify the verdict. It is another to dismiss a case before trial by concluding, based upon an expert’s report, that the expert cannot make a causal connection between the accident and the injury, and to further conclude that there can be no other means of establishing that causal connection.
As to the one event intervening between the incident in question and Dr. Goldberg’s first evaluation of Tyrone, i.e., Tyrone’s being hit in the head with a basketball in May 2002, there is nothing to indicate that from that point on there was an increase or alteration in the symptoms of injury that Tyrone began to display in June 2001 and that continued unabated through and after the incident in May 2002. As to the car accident in 2004, any injuries it caused do not negate the damage caused by the 2001 incident, which in any event were assessed before the car accident.
In Matott v Ward (48 NY2d 455 [1979]), the Court upheld a ruling allowing the plaintiffs osteopathic physician, whom the plaintiff saw intermittently over the years following his accident, to offer his opinion that the plaintiff’s subsequent complaints of new orthopedic injuries to parts of his body af*60fected by the original accident were causally related to the original accident. The question focused on by the Court was not whether this expert could properly make that determination; it was simply whether he asserted the requisite level of “reasonable certainty.” It would have been appropriate here to leave for trial any challenge to Dr. Goldberg’s conclusion that all Tyrone’s injuries were caused by the single event in 2001; however, it was not appropriate to prevent Tyrone’s case from being presented.
Even if Dr. Goldberg’s reports failed to sufficiently establish the basis upon which he concluded that the accident in question had caused the asserted cognitive deficits, there are more appropriate alternatives than dismissal of the complaint prior to trial. The court had the option of assessing at the close of plaintiffs’ case whether causation evidence had been presented to connect the injury observed by Dr. Goldberg with the incident and its repercussions as observed by Tyrone’s family and friends; it also had the option of instructing the jury as to the limited use it could make of Dr. Goldberg’s opinion evidence. Dismissal was, at the very least, premature, as was the conclusion that Dr. Goldberg’s proposed testimony was insufficiently connected to the incident.
I cannot help but observe that if Tyrone had been born into a different family, more steps might have been taken immediately to assess and clearly document any changes in Tyrone’s abilities following the accident, with a multitude of experts’ evaluations and ongoing reviews of his progress or lack of it. It is a disgrace if a lack of follow-up that may be attributable to a lack of funds or education prevents Tyrone from establishing that he suffered from debilitating injury either wholly or partially resulting from being hit in the head due to defendant’s negligence.
Finally, because of the one-sided procedure by which this application was made and granted, and because it seems likely that plaintiffs can present a sufficient evidentiary basis to claim that Tyrone has suffered cognitive impairment as a result of the 2001 accident, I would reverse the trial court’s ruling and deny defendant’s in limine motion, and remand this matter for immediate trial.
Buckley, Gonzalez and Catterson, JJ., concur with Tom, J.P.; Saxe, J., dissents in part in a separate opinion.
Judgment, Supreme Court, Bronx County, entered on or about May 20, 2007, reversed, on the law, the facts and in the exercise *61of discretion, without costs, the judgment vacated, the motion for a continuance to obtain a medical expert granted, and the matter remanded for further proceedings. Appeal from order, same court, entered April 2, 2007, dismissed, without costs, as superseded by the appeal from the judgment.